UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-1924



DONALD R. BURKE, II,

                                               Plaintiff - Appellant,

             versus


JO ANNE B. BARNHART, Commissioner of Social
Security,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, Chief
District Judge. (CA-04-5-2)


Submitted:    April 3, 2006                  Decided:   April 12, 2006


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald R. Burke, II, Appellant Pro Se.       Reesha Kang Trznadel,
SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; Julie
C. Dudley, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Donald R. Burke, II, appeals the district court’s order

affirming       the    Commissioner’s       denial     of   disability      insurance

benefits.       We must uphold the decision to deny benefits if the

decision is supported by substantial evidence and the correct law

was applied.          See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76

F.3d 585, 589 (4th Cir. 1996).

               In challenging the sufficiency of the evidence on appeal,

Burke claims that the Administrative Law Judge failed to fully

consider the testimony of the vocational expert.                         Because this

claim    was    not    raised    in   the    district    court,    and    because    no

extraordinary circumstances exist, Burke may not raise it on

appeal.   See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993)

(holding that issues raised for the first time on appeal are

generally waived absent exceptional circumstances).

               Burke also argues that the Administrative Law Judge

failed to give controlling weight to the testimony of his treating

physician, Dr. Russell D. McKnight.                   However, as we stated in

Hunter    v.    Sullivan,       “[a]lthough     the     treating   physician       rule

generally      requires     a   court   to    accord     greater   weight     to    the

testimony of the treating physician, the rule does not require that

the testimony be given controlling weight.”                 993 F.2d 31, 35 (4th

Cir. 1992).      Rather, “if a physician’s opinion is not supported by

clinical evidence or if it is inconsistent with other substantial


                                        - 2 -
evidence, it should be accorded significantly less weight.” Craig,

76 F.3d at 590.            Here, Dr. McKnight’s assessment of Burke’s

psychological condition as sufficient for a finding of disability

conflicts with the findings of other psychologists with whom Burke

consulted.       In such a case, “[wh]ere conflicting evidence allows

reasonable minds to differ as to whether a claimant is disabled,

the responsibility for that decision falls on the [Administrative

Law Judge].”       Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir.

2005) (quoting Craig, 76 F.3d at 589).              Accordingly, we conclude

that the record contains substantial evidence that Burke is not

disabled.

            We    affirm    the   judgment    of   the   district   court.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                      - 3 -